Montgomery, C. J.
(dissenting). The concurrence of my brethren in the view that there was no case for the jury would lead me to doubt my judgment, were it not for the fact that the supreme court of Massachusetts has but recently dealt with a case which in principle is not to be distinguished from the present. In O’Neil v. Hanscom, 175 Mass. 313 (56 N. E. 587), the court uses this language:
“Assuming, according to the sixth request, that there were around and at or near the trench sufficient lights, horses, and barriers to warn the plaintiff of danger, and the plaintiff saw them and did not heed them, it cannot be said, as matter of law, that he thereby assumed the risk of falling into a trench of whose existence, so far as appears from the instruction requested, he was, or might have been, ignorant.”
In the present case it is true that the fact that the plaintiff knew that the authorities were working in Bur-dick street and in Main street may furnish ground for a strong inference that he knew that the crossing of Burdick had been removed; but does it conclusively show that he knew it? I think not. He testifies that, when he last knew the fact about it, the crossing was intact. I do not think it should be held, as matter of law, that, because he knew that teams were at work on the opposite side of Main street, he must be assumed to have known, or bound in law to have known, that the cross-walk had been removed and left in a dangerous condition. No barrier was erected, and no direct warning given. I think the case was one for the jury.